Citation Nr: 0607210	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO continued the assigned ten percent rating for 
bilateral pes planus. The veteran perfected an appeal of this 
issue.

In December 2005, a video conference before the undersigned 
Acting Veterans Law Judge was held.  A transcript of this 
hearing is of record. 

Withdrawal of an issue on appeal may be made by the veteran 
or by his or her authorized representative in writing.  
38 C.F.R. § 20.204 (2005).  During the December 2005 video 
conference the veteran's representative requested that the 
veteran's claim for entitlement to a compensable rating for 
an anal fistula be withdrawn.  In view of these facts, the 
Board considers this a request to withdraw this issue.  
Therefore, the issue is no longer in appellate status.

Evidence of record indicates the veteran  raised the issue of 
entitlement to service connection for bilateral leg pain.  As 
this issue has not been adjudicated by the RO, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the issue adjudicated by this 
decision has been completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
bilateral pes planus is manifest by severe impairment, to 
include marked deformity, accentuated pain on manipulation or 
use, indications of swelling on use, and characteristic 
callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  4.1, 4.2, 
4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a June 2005 Statement of the Case 
(SOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, examination reports and VA outpatient treatment 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 

Laws and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. §  4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §  4.45.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994). 

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating. 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised at December 2005 video conference; 
service medical and personnel records; VA medical records; 
and VA examination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


The veteran is currently assigned a ten percent disability 
rating for bilateral pes planus under Diagnostic Code 5276.  
He asserts that that he is entitled to a higher disability 
rating because his symptoms include severe pain.  The Board 
finds that the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 10 percent for his 
service-connected bilateral pes planus.

During the veteran's December 2005 video conference he 
complained of pain, swelling, and tenderness of his feet.  
The veteran's VA outpatient treatment records from January 
2004 to February 2005 reveal that the veteran presented with 
complaints of pain, burning, tingling and numbness in his 
feet.  A July 2004 VA examination of the veteran's feet noted 
that he did not have characteristic calluses formed on the 
plantar aspect of the foot that is normally associated with 
pes planus.  The examiner found his posture to be normal, and 
he did not have any limitation of function of standing and 
walking.  Further, the examiner noted that the veteran did 
not have significant abduction of the forefoot or the rear 
foot.  The examiner also noted that the veteran did not 
require any corrective devices.  The examiner described the 
veteran's pes planus as mild to moderate.  There is no 
objective medical evidence that his bilateral pes planus has 
resulted in marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and/or 
characteristic callosities.  Therefore, the competent medical 
evidence does not show that his bilateral pes planus results 
in severe manifestations, so as to warrant the next higher 
rating of 30 percent under Diagnostic Code 5276.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board 
acknowledges that the veteran complained of foot pain during 
the December 2005 video conference.  As noted above, the 
veteran's VA outpatient treatment reports from January 2004 
to February 2005 reveal treatment for foot pain and that he 
used a cane for ambulation.  In January 2005 these symptoms 
were diagnosed as diabetic peripheral neuropathy and 
abnormality of gait, non-service connected disabilities.  
Moreover, during the July 2004 VA examination the veteran 
associated his foot pain with neuropathy. The evidence of 
record does not associate the veteran's complaints of pain 
with bilateral pes planus.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for bilateral pes planus, 
even when taking into consideration his complaints of pain 
and the regulatory provisions of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling, is denied. 


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


